Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered June 7, 1976, convicting him of two counts of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Defendant, arrested pursuant to an indictment, orally waived his Miranda rights and made certain statements to the arresting officers. The waiver and the statements were made in the absence of counsel. Under these circumstances, the statements should have been suppressed. Any incriminating statement *827made after arraignment or indictment, in the absence of counsel, is inadmissible (People v Meyer, 11 NY2d 162; People v Waterman, 9 NY2d 561). Most recently, in People v Pannone (59 AD2d 725, 726), this court stated: "defendant’s statement, taken in the absence of counsel after the filing of an indictment, must be suppressed.” It cannot be said, on the record before us, that the error was harmless. Thus a new trial is necessary. The defendant’s other contentions were considered and found to be without merit. Latham, J. P., Suozzi, Gulotta, Shapiro and Cohalan, JJ., concur.